Citation Nr: 0730117	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for herniated 
intervertebral disc L4-5, right, status post laminectomy, to 
include as secondary to service-connected lumbar strain. 

2.  Entitlement to service connection for neurological 
disability of the right leg (claimed as nerve damage of the 
right leg), to include as secondary to service-connected 
lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 until January 
1993.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

After a review of the record, the Board finds that additional 
development is necessary prior to appellate review under VA's 
duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  In the present case, the veteran contends that 
service connection is warranted for herniated intervertebral 
disc at L4-5 with degenerative disc disease and a 
neurological disability of the right leg, both to include as 
secondary to his service-connected lumbar strain.  In this 
regard, the Board notes that secondary service connection may 
be granted for disability which is proximately due to or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

A report of X-ray examination of the lumbar spine, conducted 
in January 2000, includes a finding of mild disk space 
narrowing at L4-5.  Upon VA examination in July 2004, the 
examiner diagnosed the veteran with herniated intervertebral 
disc L4-5 status post laminectomy.  The VA examiner opined 
that the veteran's herniated intervertebral disc at L4-5, 
which affected his right leg, was not related to his military 
service.  He further opined that there was no hard evidence 
that the service-connected lumbar strain caused the disc 
herniation.  However, the examiner did not opine as to 
whether or not the current herniated intervertebral disc at 
L4-5, status post laminectomy was aggravated by his service-
connected lumbar strain.  Therefore, the Board is remanding 
to obtain such an opinion. 

The issue of entitlement to service connection for a 
neurological disability of the right leg, claimed as nerve 
damage of the right leg, to include as secondary to his 
service-connected lumbar strain and/or his herniated 
intervertebral disc disability appears to be "inextricably 
intertwined" with the issue of entitlement to service 
connection for herniated intervertebral disc L4-5, right, 
status post laminectomy.  As such, if service connection is 
deemed warranted by the RO for the herniated intervertebral 
disc disability, it could thus potentially affect the outcome 
of the claim described in this paragraph.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Further, the Board 
notes that the July 2004 VA examiner did not provide an 
opinion as to whether neurological disability of the right 
leg is due to, or aggravated by, the veteran's service-
connected lumbar strain.  The Board finds that such a 
clinical opinion would also be useful prior to further 
appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder for to an 
appropriate specialist for review.  The 
claims folder should be reviewed by the 
examiner, to include all pertinent 
service medical records, post-service 
treatment records, and the reports of VA 
examination.  After reviewing the 
relevant clinical history of the veteran, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or greater) that the veteran's herniated 
intervertebral disc L4-5, right, status 
post laminectomy is aggravated by his 
service-connected lumbar strain.  The 
examiner is further asked to opine 
whether it is at least as likely as not 
(50 percent or greater) that the 
veteran's neurological disability of the 
right leg is due to, or aggravated by, 
his service-connected lumbar strain 
and/or his herniated intervertebral disc 
disability.  If an examination of the 
veteran is deemed necessary, schedule the 
veteran for an examination.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  Additionally, it 
would be helpful to the Board if all 
opinions were accompanied by thorough 
medical rationales.  

2.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



